Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000103
                                                         13-SEP-2016
                                                         08:38 AM


                           SCWC-16-0000103

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          WILLIAM MIDDLETON,
                   Petitioner/Appellant-Appellant,

                                 vs.

         STATE OF HAWAI#I, DEPARTMENT OF HUMAN SERVICES,
                 Respondent/Appellee-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000103; CIV. NO. 14-1-0437)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on August

8, 2016, is hereby rejected.

          DATED:    Honolulu, Hawai#i, September 13, 2016.

William Middleton                /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson